Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  May 2, 2014                                                                          Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  148754(32)                                                                           Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  AMY REECE BOLZ,                                                                   Bridget M. McCormack
           Plaintiff-Appellant,                                                           David F. Viviano,
                                                                                                        Justices
                                                              SC: 148754
  v                                                           COA: 319535
                                                              Washtenaw CC Family Division:
  JOHN R. BOLZ,                                                     11-001670-DM
             Defendant-Appellee.
  ________________________________________/

         On order of the Chief Justice, the motion of the Michigan Coalition of Family Law
  Appellate Attorneys to participate as amicus curiae is GRANTED. The amicus brief
  submitted on April 30, 2014, in support of the motion for reconsideration of this Court’s
  order of April 4, 2014, denying the application for leave to appeal is accepted for filing.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                                May 2, 2014